Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 27 October 2021.  These drawings are acceptable. Applicant’s amendment of Fig. 21 has overcome the drawing objection set forth in the previous office action dated 6 August 2021; this objection has been withdrawn.

Response to Arguments
	Applicant’s arguments, see pages 7-8 of the Remarks filed 27 October 2021, with respect to the 112(b) rejections of claims 1, 8, and 14 set forth in the previous office action (regarding the value of the ratio increasing and decreasing between position values) have been fully considered and are persuasive. Those rejections have been withdrawn; in addition, the interpretation set forth in the previous office action is withdrawn in favor of the interpretation set forth in Applicant’s arguments (pages 7-8 of the Remarks regarding the possibility of a “local increase or a local decrease between the various position values”). Applicant’s amendments to the claims have overcome the remaining 112(b) rejections set forth in the previous office action; those rejections have also been withdrawn.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 8, and 14 include the allowable subject matter identified in the previous non-final office action dated 6 August 2021; reasons for indicating allowable subject matter are included therein. It is noted that the claims are now interpreted as set forth by Applicant in the Remarks filed 27 October 2021 (pages 7-8), allowing for the possibility of having a local increase or a local decrease between the claimed position values. While the claims were previously interpreted as not having a local increase or a local decrease between the claimed position values, the reasons for allowance set forth in the previous office action do not rely on the particulars of either interpretation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN GETACHEW whose telephone number is (571)272-4826. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN B GETACHEW/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745